           Case 1:19-cr-00802-GBD Document 27 Filed 03/30/20 Page 1 of 1




                                                               March 29,2020


BY ECF

Hon. George Daniels
United States District Court
500 Pearl Street
New York, N.Y. 10007


                                              Re: United States v. Aron Fried
                                                  19 Crim. 802 (GBD)


Dear Judge Daniels:


       We are the attorneys for Aron Fried, the above named defendant. I am writing to seek
permission for Mr. Fried to travel to Florida for the upcoming Jewish holiday of Passover.

        Mr. Fried would like to drive to Florida with his family. If permission is granted, he
intends to leave New Jersey on April 5 and return on April 19, 2020. He intends to stay at a
private home,with only his family, which is located at 7841 Palmilla Court, Reunion, Fla.

       I have communicated with Pre-trial services and the US Attorney’s Office and neither
have any objection to this request.

         Thank you for your attention to this matter.

                                                        Very truly yours,
